 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JEREMY MICHAEL GARDNER,                           No. 1: 17-cv-01369-DAD-JDP
12                      Plaintiff,
13           v.                                        ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS, RECOMMENDING
14   FRAZIER, et al.,                                  THAT PLAINTIFF BE PERMITTED TO
                                                       PROCEED ON COGNIZABLE CLAIM AND
15                      Defendants.                    THAT NON-COGNIZABLE CLAIMS BE
                                                       DISMISSED WITH LEAVE TO AMEND
16

17                                                    (Doc. No. 22)
18

19           Plaintiff Jeremy Michael Gardner is a state prisoner proceeding pro se and in forma
20   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred to
21   a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
22           On January 8, 2019, the assigned magistrate judge screened plaintiff’s complaint and
23   issued findings and recommendations, recommending that plaintiff be allowed to proceed on an
24   excessive force claim against defendant Deputy P. Boles. (Doc. No. 22.) The magistrate judge
25   recommended that the remainder of plaintiff’s claims be dismissed with leave to amend. (Id. at
26   12.) The findings and recommendations were served on plaintiff and contained notice that any
27   objections thereto were to be filed within fourteen (14) days after service. (Id.) To date, no
28   /////
                                                      1
 1   objections to the findings and recommendations have been filed, and the time in which to do so

 2   has now passed.

 3          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 4   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 5   and recommendations to be supported by the record and by proper analysis.

 6          Accordingly,

 7          1.      The findings and recommendations issued on January 8, 2019 (Doc. No. 22) are

 8                  adopted in full;

 9          2.      This action shall proceed on plaintiff’s excessive force claim against defendant

10                  Deputy P. Boles;

11          3.      All other claims are dismissed with leave to amend; and

12          4.      This matter is referred back to the assigned magistrate judge for further

13                  proceedings consistent with this order.

14   IT IS SO ORDERED.
15
        Dated:     May 13, 2019
16                                                        UNITED STATES DISTRICT JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
